
	

113 HR 5310 IH: Protecting Independence in the Education of Loan Originators Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5310
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Gary G. Miller of California (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the S.A.F.E. Mortgage Licensing Act of 2008 to specify that courses offered by lenders for
			 their own employees may not satisfy the pre-licensing education or
			 continuing education requirement.
	
	
		1.Short titleThis Act may be cited as the Protecting Independence in the Education of Loan Originators Act of 2014.
		2.Limitation on educational courses
			(a)Pre-Licensing coursesSection 1505(c)(3)(A) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5104(c)(3)(A)) is
			 amended to read as follows:
				
					(A)LimitationTo maintain the independence of the approval process—
						(i)the Nationwide Mortgage Licensing System and Registry shall not directly or indirectly offer
			 pre-licensure educational courses for loan originators; and
						(ii)no course offered directly or indirectly by a lender for the lender’s own employees shall qualify
			 for purposes of paragraph (1)..
			(b)Continuing education coursesSection 1506(b)(5)(A) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5105(b)(5)(A)) is
			 amended to read as follows:
				
					(A)LimitationTo maintain the independence of the approval process—
						(i)the Nationwide Mortgage Licensing System and Registry shall not directly or indirectly offer
			 continuing education courses for loan originators; and
						(ii)no course offered directly or indirectly by a lender for the lender’s own employees shall qualify
			 for purposes of paragraph (1)..
			
